Title: To James Madison from John Graham, 15 April 1815
From: Graham, John
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            Dept of State 15th April 1815.
                        
                        Mr Monroe left Town this morning with an intention of spending a few days at his Plantation. Among the Papers which he left with me I found this morning the enclosed from mr onis. I know not whether mr monroe was apprised of its contents as I have been out of Town for a few days and only returned yesterday but it appears to me that they may be considered as important I have therefore determined on sending it to you.
                        You will observe that the Declaration that the Spanish Govt will receive no agent from the United States until mr onis is received here in full form, is very positive, and having been made in this way I am apprehensive that the Pride of the King may induce him to adhere to it, even after he is convinced that he is in the wrong. As there is now very little probability that mr Erving will go to Madrid would it not be well for mr monroe to answer this Letter of mr onis, and state fully the grounds on which this Govt have acted pointing out to him at the same time the terms on which he or some other Person would be received as the minister of Spain. In this way perhaps this question of etequitte may be avoided. But I ought to recollect that it is not for me to offer opinions on subjects so important and I certainly had not intended to do it when I began this Letter. The indulgence with which you have always treated me will I hope, plead my apology. With very sincere & Respectful attachment I am Dear Sir your mo obt Sert
                        
                            
                                John Graham
                            
                        
                    
                    
                        I have run off a translation of mr onis’s Letter for mr monroe so that it will not be necessary for him to have the original should you wish to retain it until you find it convenient to decide on the course to be taken.
                    
                